DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-8 and 19-22, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (JP 04-222280 A).
In regard to claims 1 and 29, Kobayashi et al discloses a composition containing  chitosan, organic acid such as acetic, lactic or citric acid, sulfite salt such as sodium sulfite and water (Claims 1 and 3, [0015], [0008], Example 1 and 2).
In regard to claims 1 and 29, Kobayashi et al discloses that chitosan is prepared by deacetylation treatment of chitin by a known method ([0008]).
In regard to claim 1, Kobayashi et al discloses the content of chitosan in the composition is 0.001% or more, preferably 0.1 to 10% ([0010]).
Further in regard to the chitosan concentration recitations, it is noted that: 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the chitosan concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
It is further noted that the recitations of preserving food and forming a film on a food surface in claims 1, 8 and 29-30 and combining to be edible in claim 22 are directed to the intended use of the composition, and do not characterize composition itself. These recitations are only relevant to the method of using the composition as claimed. 
In regard to claim 1 and 29, Kobayashi et al discloses:
Although there is no particular limitation on the molecular weight of the chitosan used in the present invention, it is preferred to use a low viscosity chitosan having a low molecular weight in order not to increase the viscosity of the hand improving agent composition more than necessary ([0009]).
Hence, Kobayashi et al discloses a preferred embodiment where chitosan has a low molecular weight. The claimed range of low molecular weight chitosan in claim 1 is about 99%. This reads on a composition comprising mostly low molecular weight chitosan. It is further noted that claim 1 does not recite any specific ranges for molecular weight of chitosan. Hence, 
Further, regarding the composition ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).
Further in regard to the temperature recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 


In regard to claims 2-3 and 32, Kobayashi et al discloses:
-- the content of chitosan in the composition is 0.001% or more, preferably 0.1 to 10% ([0010]);
-- low viscosity chitosan was dissolved in 8% lactic acid solution as a solvent, and then filtered through a G3 filter to prepare a 8% chitosan solution ([0013]);
-- to 20 parts of the chitosan solution prepared in Example 1, sodium sulfite was added so as to have a concentration of 500 ppm in 2 parts of the chitosan solution ([0015]).
In regard to claim 6, Kobayashi et al discloses organic acid such as acetic, lactic or citric acid, (Claim 3, [0009], [0008], [0013]).
In regard to claim 7, Kobayashi et al discloses sodium sulfite ([0015]). One of ordinary skill in the art would have been motivated to employ any suitable alkaline sulfite salt.
In regard to claims 19-21 and 31, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed  absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that inhibiting food spoilage, mold growth and food discoloration among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
Claims 1-3, 6-8 and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (JP 04-222280 A) in view of Tsai et al (MODIFYING THE MOLECULAR WEIGHT OF CHITOSAN) and Mandal et al (US 2008/0268047 A1).
In regard to claims 1 and 23, Kobayashi et al discloses a composition containing  chitosan, organic acid such as acetic, lactic or citric acid, sulfite salt such as sodium sulfite and water (Claims 1 and 3, [0015], [0008], Example 1 and 2).
In regard to claims 1 and 23, Kobayashi et al discloses that chitosan is prepared by deacetylation treatment of chitin by a known method ([0008]).
In regard to claims 1 and 23, Kobayashi et al discloses the content of chitosan in the composition is 0.001% or more, preferably 0.1 to 10% ([0010]).
Further in regard to the chitosan concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the chitosan concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
It is further noted that the recitations of preserving food and forming a film on a food surface in claims 1, 8 and 26 and combining to be edible in claims 22 and 28 are directed to the 
In regard to claim 1 and 23, Kobayashi et al discloses:
Although there is no particular limitation on the molecular weight of the chitosan used in the present invention, it is preferred to use a low viscosity chitosan having a low molecular weight in order not to increase the viscosity of the hand improving agent composition more than necessary ([0009]).
Hence, Kobayashi et al discloses a preferred embodiment where chitosan has a low molecular weight. The claimed range of low molecular weight chitosan in claim 1 is about 99%. This reads on a composition comprising mostly low molecular weight chitosan. It is further noted that claim 1 does not recite any specific ranges for molecular weight of chitosan. Hence, Kobayashi et al meets the limitation of claim 1 regarding the composition containing mostly low molecular weight chitosan.
In any case, molecular weight (MW) of chitosan is responsible for various properties of chitosan, as evidenced by Tsai et al:
The MW, PDI, DDA and distribution of acetyl groups are important intrinsic factors of chitosan. These properties can affect the physicochemical properties and bioactivity of chitosan. For example, chitosans with MW of 8.6 kDa or more and with DDA of 75–88% had highest aggregation of whole blood, washed erythrocytes, and platelets in platelet-rich plasma (PRP); however, chitosan with high MW (247 kDa) inhibited the aggregation of whole blood, washed erythrocytes, and PRP at high chitosan concentrations (Hattori and Ishihara, 2015). The stiffness and conformations of smaller-MW chitosans (78–148 kDa) were more rigid and extended than higher-MW ones (223–914 kDa) (Tsaih and Chen, 1997). The gelation temperatures of chitosan/β-glycerophosphate (CS/GP)/nanosilver hydrogels were decreased as the MW of chitosan decreased, which may be related to smaller-MW chitosans having less chain flexibility and smaller hydrodynamic volume (Tsai et al., 2011). Other properties of chitosan may also be affected, such as vaccine adjuvant activity (Scherliess 

Tsai et al discloses that different MWs of chitosan are prepared using various known methods (section 6.3 on pages 136-137).
Mandal et al is further relied upon as an evidence of compositions that include a mixture of low, medium, and high molecular weight chitosan ([0029], claims 14, 23 and 35).
One of ordinary skill in the art would have been motivated to modify Kobayashi et al in view of Tsai et al and Mandal et al and to produce a composition having desired molecular 
Further, regarding the composition ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).
Further in regard to the temperature recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 


In regard to claims 2-3 and 24-25, Kobayashi et al discloses:
-- the content of chitosan in the composition is 0.001% or more, preferably 0.1 to 10% ([0010]);
-- low viscosity chitosan was dissolved in 8% lactic acid solution as a solvent, and then filtered through a G3 filter to prepare a 8% chitosan solution ([0013]);
-- to 20 parts of the chitosan solution prepared in Example 1, sodium sulfite was added so as to have a concentration of 500 ppm in 2 parts of the chitosan solution ([0015]).
In regard to claim 6, Kobayashi et al discloses organic acid such as acetic, lactic or citric acid, (Claim 3, [0009], [0008], [0013]).
In regard to claim 7, Kobayashi et al discloses sodium sulfite ([0015]). One of ordinary skill in the art would have been motivated to employ any suitable alkaline sulfite salt.
In regard to claims 19-21 and 27, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed  absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that inhibiting food spoilage, mold growth and food discoloration among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding the molecular weight of chitosan, it is noted that Kobayashi et al discloses:
Although there is no particular limitation on the molecular weight of the chitosan used in the present invention, it is preferred to use a low viscosity chitosan having a low molecular weight in order not to increase the viscosity of the hand improving agent composition more than necessary ([0009]).
Hence, Kobayashi et al discloses a preferred embodiment where chitosan has a low molecular weight. The claimed range of low molecular weight chitosan in claim 1 is about 99%. This reads on a composition comprising mostly low molecular weight chitosan. It is further noted that claim 1 does not recite any specific ranges for molecular weight of chitosan. Hence, Kobayashi et al meets the limitation of claim 1 regarding the composition containing mostly low molecular weight chitosan.
Further, regarding the composition ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).
Further in regard to the temperature recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

One of ordinary skill in the art would have been motivated to choose chitosan having specific molecular weight based on the desired properties of the product containing chitosan. One of ordinary skill in the art would have been motivated to choose chitosan having specific molecular weight depending on the desired viscosity of the composition.
Further in response to Applicant’s arguments regarding the molecular weight of chitosan, it is noted that claims 1-3, 6-8 and 19-28 are also rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (JP 04-222280 A) in view of Tsai et al (MODIFYING THE MOLECULAR WEIGHT OF CHITOSAN) and Mandal et al (US 2008/0268047 A1).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791